Although Griffo alleged the State unconstitutionally delayed seeking the
                indictment to penalize him for raising competency concerns, he did not
                claim the State added charges for vindictive reasons. Nor did Griffo's
                motion cite authority relevant to vindictive prosecution. We therefore
                conclude Griffo waived, his vindictive prosecution claim.            See NRS
                174.105(2). Regardless, the record on appeal is insufficient for us to
                review this claim.   See Wilkins v. State, 96 Nev. 367, 372, 609 P.2d 309,
                312 (1980) (stating this court will not review unpreserved constitutional
                errors if the record is insufficient "to provide an adequate basis for
                review"); see also United States v. Gamez-Orduno, 235 F.3d 453, 462 (9th
                Cir. 2000) ("[V]indictiveness will not be presumed simply from the fact
                that a more severe charge followed on, or even resulted from, the
                defendant's exercise of a right.").
                             Second, Griffo contends NRS 178.562(1) requires dismissing
                the indictment because the State violated NRS 178.556(1) and 174.085(7).
                We previously rejected the same argument under NRS 174.085(7).             See
                Thompson v. State, 125 Nev. 807, 811-13, 221 P.3d 708, 711-12 (2009).
                Moreover, Griffo waived these "objections based on defects in the
                institution of the prosecution" by failing to raise them prior to trial. NRS
                174.105(1)-(2). Like his other challenges to the indictment, Griffo waived
                this argument by failing to raise it prior to trial. See NRS 174.105(2).
                The district court properly exercised subject matter jurisdiction over the
                aggravated domestic battery charge
                             Griffo claims the district court lacked subject matter
                jurisdiction over the aggravated domestic battery charge because the
                prosecutor interfered with the grand jury's deliberations and the grand
                jury only voted to indict Griffo for misdemeanor domestic battery.
                             Contrary to Griffo's assertions, the record clearly reflects that
                only the grand jurors were present during deliberations and voting.        See
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                 NRS 172.235(2) (stating only grand "jurors may be present while the
                 grand jury is deliberating or voting"). After deliberations and voting, the
                 prosecutor returned to the room, asked whether the grand jury found the
                 aggravated domestic battery as alleged in the proposed indictment, and
                 sought "to clarify" the foreperson's statements. In addition, the foreperson
                 instructed the prosecutor to prepare an indictment to match the proposed
                 indictment, which alleged the aggravated domestic battery, indicating
                 that the grand jury voted to indict Griffo for the aggravated domestic
                 battery. Given that no grand jurors disputed that they voted to indict
                 Griffo for the aggravated domestic battery, we have no reason to doubt the
                 foreperson's statement that he merely "misread" the proposed indictment
                 when telling the prosecutor that the grand jury found probable cause
                 supporting the charges. We therefore conclude the record does not support
                 Griffo's assertions that the prosecutor interfered with the grand jury or
                 the grand jury only voted to indict Griffo for a misdemeanor battery.'
                              As a result, the district court properly exercised subject matter
                 jurisdiction over the aggravated domestic battery charge.            See NRS
                 4.370(3) (stating that justice courts have jurisdiction over misdemeanors).
                 The district court did not abuse its discretion in its evidentiary rulings
                              Griffo contends the district court abused its discretion in
                 several evidentiary rulings. First, Griffo argues the district court


                       1 Griffo'sreliance on State v. Eckel, 60 A.3d 834 (N.J. Super. Ct. Law
                 Div. 2013), is misplaced. In Eckel, the court held that dismissing the
                 indictment was warranted where the prosecutor improperly attempted "to
                 influence the grand jury in its findings" by telling the jurors about the
                 defendant's criminal history and opining that the defendant was guilty.
                 Id. at 841. Here, the prosecutor simply sought to clarify the grand jury's
                 findings and did not comment on the evidence or opine on Griffo's guilt.
                 Eckel is therefore inapposite.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                improperly admitted evidence that he called and threatened Richardson
                after the shooting. Evidence of other acts is admissible if it is relevant for
                a proper non-propensity purpose, "is proven by clear and convincing
                evidence, and" its probative value "is not substantially outweighed by the
                danger of unfair prejudice," and a district court's decision to admit such
                evidence will not be overturned absent an abuse of discretion. Bigpond v.
                State, 128 Nev., Adv. Op. 10, 270 P.3d 1244, 1250 (2012). Griffo argues
                the threatening phone call was not proven by clear and convincing
                evidence and the danger of unfair prejudice substantially outweighed the
                probative value of the evidence.
                            At the evidentiary hearing, Ransom testified she was certain
                Griffo was the caller because she had spoken with Griffo on the phone 50
                or 60 times. Richardson testified Ransom gave her the phone, and the
                caller asked Richardson why she sent "the police to his house" and told her
                "if he goes down, it's over with," which Richardson understood as a threat.
                We cannot conclude this testimony fails to satisfy the clear and convincing
                evidence standard. See Bigpond, 128 Nev., Adv. Op. 10, 270 P.3d at 1250.
                Moreover, this evidence was highly relevant to Griffo's consciousness of
                guilt because Griffo knew the police were looking for him and could not be
                found for nearly two months. In addition, Griffo's statement could be
                interpreted as a threat, but, as Griffo himself argues, the statement could
                also be interpreted as merely expressing displeasure at having the police
                interested in his whereabouts, thus decreasing any potential prejudice.
                Therefore, we conclude the district court did not abuse its discretion by
                finding the probative value of this evidence was not substantially
                outweighed by the danger of unfair prejudice. See id.
                            Despite the district court's proper exercise of discretion in
                analyzing the Bigpond factors, we conclude the district court erred by
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                admitting evidence of the phone call because the State failed to file its
                motion to admit this evidence in a timely fashion.       See EDCR 3.20(a);
                EDCR 3.28; Hernandez v. State, 124 Nev. 639, 648-50, 188 P.3d 1126,
                1133-34 (2008) (stating a district court should deny untimely motions in
                limine absent good cause for the delay). This error, however, is harmless.
                See Newman v. State, 129 Nev., Adv. Op. 24, 298 P.3d 1171, 1181 (2013).
                Griffo received an unfiled copy of the State's motion almost two years
                before trial, and his counsel could have investigated the phone call despite
                the State's failure to file the motion. In addition, the evidence of guilt in
                this case is overwhelming, and we cannot conclude the evidence of the
                phone call "had a substantial and injurious effect" on the jury's verdict.
                Id. (internal quotation marks omitted).
                            Griffo further argues the district court abused its discretion by
                allowing a police officer to testify that he had no reason to doubt Griffo
                and Ransom were dating. Contrary to Griffo's claim, this was not a legal
                conclusion. Rather, it was fact-based testimony explaining why the officer
                did not further investigate Griffo's relationship with Ransom. The district
                court properly admitted this testimony. See NRS 50.025(1)(a).
                            Griffo next claims the district court abused its discretion by
                allowing a police officer to testify that people in the neighborhood would
                probably not cooperate with police due to fear of retaliation. Assuming the
                district court abused its discretion by admitting this testimony, the only
                prejudice Griffo alleges is that this testimony was evidence of other bad
                acts reflecting on Griffo's character. To the contrary, the officer only
                discussed the general reluctance of potential witnesses to talk to the police
                and did not mention Griffo. Thus, if there was error, it was harmless.    See
                Lay v. State, 110 Nev. 1189, 1193-94, 886 P.2d 448, 450-51 (1994) (holding


SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                harmless any error in admitting evidence of "the general reluctance of
                witnesses to testify").
                Nevada's statutory definition of "dating relationship" is not
                unconstitutionally vague
                             "[Diating relationship' means frequent, intimate associations
                primarily characterized by the expectation of affectional or sexual
                involvement. The term does not include a casual relationship or an
                ordinary association between persons in a business or social context."
                NRS 33.018(2). Griffo contends this definition is unconstitutionally vague.
                We disagree.
                             Griffo first argues NRS 33.018(2) is vague because its
                individual words are vague, but he fails to account for the meaning of the
                words in the context of the entire statute. Because "words are known by—
                acquire meaning from—the company they keep," Ford v. State, 127 Nev.,
                Adv. Op. 55, 262 P.3d 1123, 1132 n.8 (2011), this argument lacks merit.
                             Griffo further contends NRS 33.018(2) is unconstitutionally
                vague because other jurisdictions have defined "dating relationship"
                differently. The decisions made in other jurisdictions are irrelevant to
                whether the definition enacted by our Legislature (1) "fails to provide a
                person of ordinary intelligence fair notice of what is prohibited," or (2) "is
                so standardless that it authorizes or encourages seriously discriminatory
                enforcement."    State v. Castaneda, 126 Nev., Adv. Op. 45, 245 P.3d 550,
                553 (2010). (quoting Holder v. Humanitarian Law Project, 561 U.S.
                    , 130 S. Ct. 2705, 2718 (2010)). Accordingly, this argument has no
                merit.
                             Next, Griffo claims NRS 33.018(2) is unconstitutionally vague
                because it lacks an intent element. Grillo cites no authority for this
                proposition and fails to recognize that absent a dating relationship,
                battery itself is a crime that requires intent. NRS 200.481(1)(a); see also
SUPREME COURT
     OF
   NEVADA
                                                       6
(0)1947A aken
                Sheriff, Washoe Cnty. v. Burdg, 118 Nev. 853, 857, 59 P.3d 484, 487 (2002)
                (stating a criminal statute may be unconstitutionally vague where it
                "contains no intent element" and "imposes criminal sanctions on what is
                otherwise non-criminal activity"). We therefore reject this argument.
                               Finally, Griffo contends NRS 33.018(2) might be broad enough
                to include young children within its sweep. Assuming this to be true, this
                example does not render NRS 33.018(2) unconstitutional because a statute
                need only be clear "in most applications" to withstand scrutiny. Flamingo
                Paradise Gaming, LLC v. Chanos, 125 Nev. 502, 513, 217 P.3d 546, 554
                (2009) (emphasis added).
                               Griffo has failed to overcome the presumption that NRS
                33.018(2) is constitutional. 2 See id. at 509, 217 P.3d at 551.
                Substantial evidence supports the convictions of aggravated domestic
                battery and carrying a concealed weapon, but does not support the
                conviction of discharging a firearm in a structure in a designated
                populated area
                               Griffo next argues the State failed to present sufficient
                evidence to support his convictions. We will not reverse a conviction that
                is supported by substantial evidence.       Thompson, 125 Nev. at 816, 221
                P.3d at 715.
                               We reject Griffo's claim that the State presented insufficient
                evidence Griffo was in a dating relationship with Ransom. Ransom
                testified she and Griffo spoke on the phone and exchanged text messages
                daily for several weeks and saw each other seven times in the three weeks
                preceding the shooting. Ransom further testified she and Griffo talked
                about their relationship, "were boyfriend and girlfriend," held hands,

                      2As a result, we also reject Griffo's argument that the district court
                abused its discretion by providing the jury the statutory definition of
                "dating relationship."

SUPREME COURT
        Of
     NEVADA
                                                        7
(0) 1947A
                   kissed, and tried to engage in sexual activities. Thus, the State presented
                   substantial evidence that Griffo's relationship with Ransom involved
                   "frequent, intimate associations primarily characterized by the
                   expectation of affectional or sexual involvement." NRS 33.018(2); see also
                   Thompson, 125 Nev. at 816, 221 P.3d at 715. Moreover, although this
                   relationship was brief, Ransom's testimony was sufficient to support
                   finding the relationship neither casual nor platonic. See NRS 33.018(2).
                               We also conclude the State presented sufficient evidence Griffo
                   intended to shoot Ransom. Ransom testified that after Richardson
                   separated Ransom from Griffo, Griffo pulled out the gun, pointed it at her,
                   and pulled the trigger. Despite Griffo's subsequently looking confused and
                   putting the gun to his head, this evidence was sufficient to prove Griffo
                   intentionally shot Ransom. See Thompson, 125 Nev. at 816, 221 P.3d at
                   715; see also NRS 193.200 ("Intention is manifested by the circumstances
                   connected with the perpetration of the offense . . . .").
                                We similarly reject Griffo's argument the State presented
                   insufficient evidence that Griffo concealed the gun on his person. Both
                   Ransom and Richardson testified they did not see the gun, and Ransom
                   testified she could not see where the gun came from but saw Griffo pull
                   the gun out. This evidence was more than sufficient for the jury to
                   conclude the gun was not "discernible by ordinary observation." NRS
                   202.350(8)(a); see also Thompson, 125 Nev. at 816, 221 P.3d at 715.
                                We conclude, however, the State presented insufficient
                   evidence to support Griffo's conviction of discharging a firearm in a
                   structure in a designated populated area. NRS 202.287(1)(b) prohibits
                   discharging a firearm in a structure "within an area designated by city or
                   county ordinance as a populated area for the purpose of prohibiting the
                   discharge of weapons." Although evidence of the apartment's address and
SUPREME COURT
        OF
     NEVADA
                                                           8
(0) 1947A    elp
                occupied status was admitted, no evidence indicating an ordinance
                designated the area as populated was offered, admitted, or judicially
                noticed. Therefore, the evidence was insufficient to support Griffo's
                conviction of discharging a firearm in a structure in a designated
                populated area, and we reverse Griffo's conviction of this offense. 3
                The district court properly instructed the jury
                            Last, Griffo contends the district court improperly instructed
                the jury. We disagree.
                            Griffo argues the district court abused its discretion by
                refusing to include misdemeanor battery on the verdict form. Griffo
                claims he was entitled to this lesser-included-offense alternative because
                some evidence suggested he pushed Ransom. Griffo was accused only of
                shooting Ransom, not pushing her, so the jury could not properly find
                Griffo guilty of any battery for pushing Ransom.     See Alford v. State, 111
Nev. 1409, 1415, 906 P.2d 714, 718 (1995) (noting due process requires a
                defendant "receive adequate notice of the charges" against him). Griffo
                further argues the district court should have included misdemeanor
                battery on the verdict form because some evidence suggested Griffo shot
                Ransom accidentally. "Battery' means any willful and unlawful use of
                force or violence upon the person of another," NRS 200.481(1)(a) (emphasis
                added), and a person cannot be guilty of a crime if he committed the act
                "through misfortune or by accident," NRS 194.010(6). Thus, the jury could
                not convict Griffo of any form of battery for the shooting if it found he shot
                Ransom accidentally. See id.; NRS 200.481(1)(a). As a result, the district
                court properly refused to include misdemeanor battery on the verdict form.

                      3 Given  this conclusion, we need not consider Griffo's other
                arguments regarding this offense. See Hollis v. State, 96 Nev. 207, 210,
                606 P.2d 534, 536 (1980).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                 See Cortinas v. State, 124 Nev. 1013, 1019, 195 P.3d 315, 319 (2008)
                 (reviewing "de novo whether a particular [jury] instruction. . . comprises a
                 correct statement of the law").
                             In addition, Griffo contends the district court gave confusing
                 instructions on dating and domestic relationships. Because Griffo failed to
                 object to these instructions, we review for plain error. Green v. State, 119
Nev. 542, 545, 80 P.3d 93, 95 (2003). The district court gave the jury the
                 statutory definition of "dating relationship" and instructed that a domestic
                 battery "occurs when an individual commits a battery upon his spouse,
                 former spouse .. . , [or] a person with who[m] he has had or is having a
                 dating relationship." The district court then instructed the jury to
                 "determine whether a 'domestic relationship' existed between" Griffo and
                 Ransom. Griffo contends these instructions were confusing because some
                 used the phrase "dating relationship" and others used "domestic
                 relationship." Although consistently using "dating relationship"
                 throughout the jury instructions may have been clearer, "domestic
                 relationship" obviously referred to the list of relationships that support a
                 domestic battery conviction, and its use did not affect Griffo's substantial
                 rights. Accordingly, any error was harmless and Griffo is not entitled to
                 relief. See Green, 119 Nev. at 545, 80 P.3d at 95.
                             Griffo next contends the district court committed plain error
                 by failing to instruct the jury on the statutory definition of "concealed."
                 See NRS 202.350(8)(a). Because NRS 202.350(8)(a) uses "concealed" in its
                 "commonly understood" and "ordinary sense," "no further defining
                 instructions" were necessary.     Dawes v. State, 110 Nev. 1141, 1146, 881
P.2d 670, 673 (1994). Regardless, Griffo fails to demonstrate any impact
                 on his substantial rights, and thus any error was harmless.       See Green,
119 Nev. at 545, 80 P.3d at 95.
SUPREME COURT
        OF
     NEVADA
                                                       10
(0) 1947A    e
                            In addition, Griffo argues the district court erred by replacing
                "a person" in NRS 202.350(1) with "[e]very person," thereby eliminating
                from the jury's consideration the possibility that any exceptions existed.
                "[A] person" does not indicate the existence of any exceptions. Therefore,
                using "[e]very person" did not limit the applicability of any exceptions, and
                any error was harmless. See Green, 119 Nev. at 545, 80 P.3d at 95.
                            Finally, Griffo claims the district court erred by instructing
                the jury it could consider evidence of flight as evidence of Griffo's
                consciousness of guilt. A police officer testified he contacted Griffo's
                parents and associates and visited five different residences at which Griffo
                might have been staying, but could not find Griffo for approximately two
                months. Combined with the evidence of the phone call, this evidence
                suggested Griffo knew the police were looking for him and avoided his
                parents, friends, and the places he normally stayed. Therefore, the
                district court did not commit any error, let alone plain error, by
                instructing the jury on flight.   See Potter v. State, 96 Nev. 875, 876, 619
P.2d 1222, 1222 (1980) ("[Flight] embodies the idea of going away with a
                consciousness of guilt and for the purpose of avoiding arrest"); see also
                Green, 119 Nev. at 545, 80 P.3d at 95. We also decline Griffo's invitation
                to conclude that flight instructions improperly comment on evidence. 4 Cf.
                Renner v. State, 397 S.E.2d 683, 685-86 (Ga. 1990) (holding that flight
                instructions constitute improper comments on evidence).




                      4Given  thefl overwhelming evidence of Griffo's guilt, we conclude
                cumulative error does not warrant reversal of the remaining convictions.
                See Valdez v. State, 124 Nev. 1172, 1195-96, 196 P.3d 465, 481 (2008).

SUPREME COURT
        OF
     NEVADA
                                                      11
(0) 1947A
                              Accordingly, we
                              ORDER the judgment of the district court AFFIRMED IN
                  PART AND REVERSED IN PART AND REMAND this matter to the
                  district court for proceedings consistent with this order.




                                                      Haxdesty

                                                                                   J.
                                                      Parraguirre

                                                      Dizzti—et )41-S
                                                   (---




                                                      Dou '




                                                                               ,   J.




                  cc:   Hon. James M. Bixler, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth Judicial District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                          12
(0) 1.947A 440.